 Case 1:17-cv-00802-GBD-GWG Document 189 Filed 02/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
 SHI MIN CHEN, LIANHE ZHOU, YONG KANG LIU,                               Case No. 17-cv-802
 JIXIANG WANG, WEI MIN ZHU, JIAN CAI,
 GUOQIANG XU, SHIQIANG GAO, BAOJUN TIAN,
 XINLONG LIU, MIN JIANG, MINGDA KE, QIFANG CHEN,
 PINGJIN FAN, and GUO YONG ZHU, individually
 and on behalf of others similarly situated,
                                                Plaintiffs,              NOTICE OF MOTION

                          vs.

 HUNAN MANOR ENTERPRISE, INC. d/b/a Hunan
 Manor, HUNAN MANOR LLC d/b/a Hunan Manor,
 HUNAN HOUSE MANOR INC. d/b/a Hunan Manor,
 HUNAN HOUSE RESTAURANT, INC. d/b/a Hunan
 Manor, HUNAN HOUSE RESTAURANT NY LLC
 d/b/a Hunan Manor, HUNAN HOUSE, INC. d/b/a
 Hunan Manor, A TASTE OF MAO, INC. d/b/a China
 Xiang, JINGCHAO LI a/k/a JING CHAO LI a/k/a
 Diana Li, ZHIDA LI a/k/a ZHI DA LI d/b/a ZHI BA LI,
 and ZHENQI XIAO a/k/a NANCY XIAO a/k/a
 NANCY ZHOU,

                                               Defendants,
---------------------------------------------------------------------- x


        PLEASE TAKE NOTICE that upon the annexed Affirmation by defense counsel

Bingchen Li and its accompanying affidavit, the annexed Memorandum of Law in

support, and all pleadings and other documents on the docket heretofore had herein, the

undersigned will move this Court before United States District Judge George B. Daniels,

at the United States Courthouse for the Southern District of New York, located at 500

Pearl Street, Courtroom 11A, New York, New York 10007, on a return date set by the

Court, for a motion 1) for an order listed in Fed. R. Civ. P. Rule 37(b)(2)(A)(i)—(vi),

including without limitation, dismissing all claims from the defaulting plaintiffs JIAN

CAI, GUOQIANG XU, SHIQIANG GAO, MIN JIANG, MINGDA KE, and GUO

                                                    1
 Case 1:17-cv-00802-GBD-GWG Document 189 Filed 02/21/20 Page 2 of 2



YONG ZHU, pursuant to Rule 37 of the Federal Rules of Civil Procedure; 2) for an order

under Rule 37 to grant reasonable attorneys’ fees as a result of Plaintiffs’ failure to make

themselves to be available for their depositions; 3) to dismiss all claims, pursuant to Rule

41 of the Federal Rules of Civil Procedures, and 4) such other relief this Court deems just

and proper.

Dated: Nassau, New York
       February 20, 2020

                                              Law Office of Z. Tan PLLC

                                          By: /s/Bingchen Li/
                                             Bingchen Li, Esq. (BL4750)
                                             39-07 Prince Street, Suite 3B
                                             Flushing, New York 11354
                                             Phone: (718) 886-6676
                                             Fax: (718) 679-9122
                                             Email: eric.li@ncny-law.com
                                             Attorney for the Defendants




                                             2
